DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11, 12, 16, and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20140116712 to Bansal et al.
Regarding claim 1, Bansal discloses a cleaning tool, comprising: 
a body 105;
a first centralizer 115, wherein the first centralizer is disposed at a first end of the body; 
a second centralizer 115, wherein the second centralizer is disposed at a second end of the body; and
at least one subsystem, wherein the at least one subsystem is disposed on the body between the centralizers (figs. 2-4B; paragraphs 0035-0036).
Regarding claim 2, the cleaning tool of claim 1, wherein the at least one subsystem comprises a plurality of slots and a plurality of scraper blades 150 (paragraph 0036).
Regarding claim 3, the cleaning tool of claim 2, wherein the plurality of scraper blades 150 are disposed within the plurality of slots, and further wherein the plurality of scraper blades contact an interior of a tubular string (paragraph 0038).
claim 4, the cleaning tool of claim 2, wherein the plurality of scraper blades are spring-loaded by springs 155 (figs. 4A-4B; paragraph 0036).
Regarding claim 5, the cleaning tool of claim 2, wherein the plurality of scraper blades are removable from the plurality of slots (they would be removable when screws 117 are removed, to thereby remove the elements 115 and 140 above the blades).
Regarding claim 11, the cleaning tool of claim 1, wherein the at least one subsystem is a spacer (fig. 2 clearly shows 150 spacing upper centralizer 115 apart from lower centralizer 115).
Regarding claim 12, the cleaning tool of claim 1, wherein the cleaning tool comprises a plurality of subsystems (paragraph 0037 states that there are a plurality of blades).
Regarding claim 16, Bansal discloses a method of cleaning a wellbore, comprising: 
attaching a cleaning tool 100 to a conveyance (paragraph 0033), wherein the cleaning tool comprises:
a body 105;
a first centralizer 115, wherein the first centralizer is disposed at a first end of the body; 
a second centralizer 115, wherein the second centralizer is disposed at a second end of the body; and
at least one subsystem, wherein the at least one subsystem is disposed on the body between the centralizers (figs. 2-4B; paragraphs 0035-0036);
disposing the cleaning tool downhole into the wellbore; and
removing debris from an interior of a tubular string disposed within the wellbore (paragraphs 0032 and 0038).
claim 17, the method of claim 16, wherein the plurality of scraper blades 150 are disposed within a plurality of slots, and further wherein the plurality of scraper blades contact an interior of a tubular string (paragraphs 0036 and 0038).

Claim(s) 1, 6-12, 16, 18, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20140000900 to Leiper et al.
Regarding claim 1, Leiper discloses a cleaning tool, comprising: 
a body 12;
a first centralizer 29, wherein the first centralizer is disposed at a first end of the body; 
a second centralizer 29, wherein the second centralizer is disposed at a second end of the body; and
at least one subsystem 15, wherein the at least one subsystem is disposed on the body (figs. 6-7, 16-19, 24-29; paragraphs 0109-0110).
Regarding claim 6, the cleaning tool of claim 1, wherein the at least one subsystem comprises a plurality of slots 85 and a plurality of brushes 84 (figs. 27-29; paragraphs 0118-0119).
Regarding claim 7, the cleaning tool of claim 6, wherein the plurality of brushes each comprise a brush body and bristles, wherein each brush body is disposed within each slot, and further wherein the bristles of the plurality of brushes contact an interior of a tubular string (figs. 29 and 37A show the bristles attached to an unlabeled body, said body is then inserted into the slots 85; paragraph 0118).
Regarding claim 8, the cleaning tool of claim 7, wherein each brush body is removable from each slot (figs. 37A-37C show them being inserted, thus this can be easily reversed to remove them).
claim 9, the cleaning tool of claim 1, wherein the at least one subsystem comprises a plurality of magnets 40 disposed within a body 39 of the subsystem (fig. 7; paragraph 0111).
Regarding claim 10, the cleaning tool of claim 1, wherein the at least one subsystem comprises a single magnet (claim 7 and paragraphs 0120-0121 refer to a single magnet).
Regarding claim 11, the cleaning tool of claim 1, wherein the at least one subsystem is a spacer (at least fig. 7 clearly shows 15 spacing upper centralizer 29 apart from lower centralizer 29; also 41 is a spacer).
Regarding claim 12, the cleaning tool of claim 1, wherein the cleaning tool comprises a plurality of subsystems (at least fig. 7 shows two subsystems on either side of spacer 41).
Regarding claim 16, Leiper discloses a method of cleaning a wellbore, comprising: 
attaching a cleaning tool 20 to a conveyance (figs. 3-4), wherein the cleaning tool comprises:
a body 12;
a first centralizer 29, wherein the first centralizer is disposed at a first end of the body; 
a second centralizer 29, wherein the second centralizer is disposed at a second end of the body; and
at least one subsystem 15, wherein the at least one subsystem is disposed on the body (figs. 6-7, 16-19, 24-29; paragraphs 0109-0110);
disposing the cleaning tool downhole into the wellbore (fig. 4); and
removing debris from an interior of a tubular string disposed within the wellbore (Abstract; claims 16, 28, and 29).
claim 18, the method of claim 16, wherein the plurality of brushes each comprise a brush body and bristles, wherein each brush body is disposed within each slot, and further wherein the bristles of the plurality of brushes contact an interior of a tubular string (figs. 29 and 37A show the bristles attached to an unlabeled body, said body is then inserted into the slots 85; paragraph 0118).
Regarding claim 19, the method of claim 16, wherein the at least one subsystem comprises a plurality of magnets 40 disposed within a body 39 of the subsystem (fig. 7; paragraph 0111).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiper et al in view of US 9217301 to Latham.
Leiper teaches the cleaning tool from claims 1 and 16 above, yet it does not specifically teach that there is a cleaning tool recess and conveyance recess that together define an opening to receive a key to restrict relative rotation between the cleaning tool and the conveyance.
Latham teaches collars 22 that are similar to collars 29 of Leiper, wherein it is further taught that there is a collar recess 40 and conveyance recess 44 that together define an opening to receive a key 42 to restrict relative rotation between the collar and the conveyance 20 (figs. 1-3).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the key and recesses as taught by Latham in the tool of Leiper. A col. 6, lines 42-58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110265988 teaches a cleaning tool with recess 40 and key 48 (figs. 1 and 4A).  US 7311141 teaches a cleaning tool with blades 32 in slots 31 (figs. 1-5).  US 4291764 teaches a cleaning tool with blades 20 in slots and keys 42 (fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026.  The examiner can normally be reached on 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHANE BOMAR/
Primary Examiner
Art Unit 3676